DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (WO 2018066379) with US20200032111 used as the English Translation in view Allonas et al (WO 2016166470).
With regards to claim 1, Ogawa teaches a photocurable silicone composition (title).
Ogawa does not teach the addition of 4,5,6,7-tetrachloro-3’,6’-dihydroxyl-2’,4’,5’,7’-tetraiodospiro[2-benzofuran-3,9’-xanthene]-1-one.
Allonas teaches a photochemical crosslinking composition (title) that contains a photoinitiators from the dye family that contains 4,5,6,7-tetrachloro-3’,6’-dihydroxyl-2’,4’,5’,7’-tetraiodospiro[2-benzofuran-3,9’-xanthene]-1-one (page 2) in an amount of 0.01 to 3% (page 9).  Allonas teaches the motivation for adding this compound to be because it is a compound such that the temperature of the exotherm self-generated by the photocrosslinking of the resin under the action of the UV-visible radiation of given intensity is greater than the temperature threshold at which the thermal reaction is triggered, leading to crosslinking on demand of the entire thickness of said resin (page 2). Ogawa and Allonas are analogous in the art of photocurable compositions.  In light of benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the photoinitiator of Allonas in the composition Ogawa, thereby obtaining the present invention.
With regards to claim 2, Ogawa is silent on the composition being curable by a ene-thiol reaction.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 3, Ogawa teaches the composition to contain an organopolysiloxane having at least two alkenyl groups and 2 to 12 carbon atoms (abstract), an organopolysiloxane having at least two mercaptoalkyl groups (abstract) in an amount such that the amount of mercaptoalkyl groups in the component is 0.2 to 3 moles with regard to 1 mole of the alkenyl groups in the other organopolysiloxane (0010), and a photo radical initiator (abstract).
Ogawa does not teach the addition of 4,5,6,7-tetrachloro-3’,6’-dihydroxyl-2’,4’,5’,7’-tetraiodospiro[2-benzofuran-3,9’-xanthene]-1-one.
Allonas teaches a photochemical crosslinking composition (title) that contains a photoinitiators from the dye family that contains 4,5,6,7-tetrachloro-3’,6’-dihydroxyl-2’,4’,5’,7’-tetraiodospiro[2-benzofuran-3,9’-xanthene]-1-one (page 2) in an amount of 0.01 to 3% (page 9).  Allonas teaches the motivation for adding this compound to be because it is a compound such that the temperature of the exotherm self-generated by the photocrosslinking of the resin under the action of the UV-visible radiation of given intensity is greater than the temperature threshold at which the thermal reaction is triggered, leading to crosslinking on demand of the entire thickness of said resin (page 2). Ogawa and Allonas are analogous in the art of photocurable compositions.  In light of benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the photoinitiator of Allonas in the composition Ogawa, thereby obtaining the present invention.
With regards to claim 4, Ogawa teaches the composition to contain a hindered phenol compound (abstract) that maintains favorable storage stability (reading on a photostabilizer) (0039) in an amount of 0.001 to 1 part by mass with regard of 100 parts of component A (reading on claimed component A) (0040) and further teaches the concentration to be 0.13% (table 1 example 1).
With regards to claims 5 and 7, Ogawa teaches the addition of a third oraganopolysioxane wherein alkenyl and mercaptoalkyl groups are not included (abstract) in an amount of 20 to 80 parts by mass with respect to 100 parts of the compound reading on claimed A (0036) and further teaches the concentration to be 49.33% (table 1 example 3).
With regards to claims 6 and 8, Ogawa does not teach the addition of a filler.
Allonas teaches a photochemical crosslinking composition (title) that contains a filler (page 10), and the motivation for adding such filler to be because it provides reinforcement to the composition (page 10) which enhances the mechanical properties of the photopolymer.  Ogawa and Allonas are analogous in the art of photocurable compositions.  In light of benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the filler of Allonas to the composition of Ogawa, thereby obtaining the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763